NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         MAY 30 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JAMES EARL BROWN,                                No. 15-56317

                Plaintiff-Appellant,             D.C. No. 2:14-cv-08841-JAK

 v.
                                                 MEMORANDUM*
JAMES E BROWN AND ASSOCIATES,
APC, a California Corporation; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      James Earl Brown, a disbarred California attorney, appeals pro se from the

district court’s judgment in his action alleging federal and state law claims arising

from his former law practice. We have jurisdiction under 28 U.S.C. § 1291. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo a dismissal under Fed. R. Civ. P. 12(b)(6). Kneivel v. ESPN, 393

F.3d 1068, 1072 (9th Cir. 2005). We affirm.

       The district court properly dismissed Brown’s action because Brown failed

to allege facts sufficient to state any plausible claim. See Hebbe v. Pliler, 627 F.3d

338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be construed

liberally, a plaintiff must present factual allegations sufficient to state a plausible

claim for relief).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       All pending requests and motions are denied.

       AFFIRMED.




                                            2                                     15-56317